Citation Nr: 0915923	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
neuropsychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a 
back strain with mild facet hypertrophy at L4-5.

3.  Entitlement to a rating in excess of 10 percent for mild 
carpal tunnel syndrome, left hand.

4.  Entitlement to a compensable rating for a right eye 
chalazion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from August 
1976 to August 1980.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the claim for service connection for a 
neuropsychiatric disorder and continued the previously 
assigned ratings for service-connected low back (20 percent), 
left hand carpal tunnel syndrome (10 percent), and right eye 
chalazion (noncompensable) disabilities.

In January 2008, the Board remanded the appeal to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  As the case is being 
remanded for further development, the AMC/RO must ensure that 
adequate VCAA notice as to all elements of the claim is 
provided, including the notice requirements pertaining to 
increased ratings outlined in Vazquez-Flores v. Peake, 22 Vet 
App. 37 (2008).

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, for the reasons discussed below, the case must 
be returned to the AMC/RO to secure additional VA treatment 
records and a supplemental VA mental disorders examination 
and opinion that addresses the additional evidence and that 
addresses all the questions asked in the previous Remand.

In January 2008, the Board remanded the Veteran's claims to 
provide VA medical examinations and opinions for each of the 
Veteran's claims.  With respect to the Veteran's claim for an 
acquired neuropsychiatric disorder, claimed as secondary to 
service-connected physical disabilities, the examiner was 
asked to opine whether the Veteran developed a 
neuropsychiatric disorder during service or psychoses within 
one year after discharge from service.  He was also asked to 
address whether any neuropsychiatric disorder that began 
after service was caused or aggravated by his service-
connected disabilities.  As neither of these questions was 
addressed in the September 2008 VA mental disorders 
examination report, this claim must be remanded for an 
additional VA mental disorders examination and opinions.

In addition, the VA examiner diagnosed PTSD, and alcohol and 
cocaine dependence in full remission; he attributed these 
disorders to military sexual trauma, reported by the Veteran 
during the examination.  The Board notes that the Veteran 
filed a claim for service connection for PTSD in February 
2008, and in a deferred rating decision dated in November 
2008, the RO noted that the claim for PTSD was inextricably 
intertwined with the claim for an acquired neuropsychiatric 
disorder on appeal.  The RO identified required further 
development, to include sending the Veteran a new VCAA letter 
for service connection for PTSD that included the stressor 
verification form for military sexual trauma, and initiating 
proper verification procedures after receipt of the Veteran's 
response.  A review of the claims file indicates that no 
action has been taken on the Veteran's claim for PTSD.  The 
RO should take prompt action on further developing the 
Veteran's claim for service connection for an acquired 
neuropsychiatric disorder, to include PTSD.

In correspondence dated in July 2005, the Veteran submitted a 
timely notice of disagreement from a June 2005 rating 
decision denying entitlement to service connection for an 
acquired neuropsychiatric disorder.  Although the RO provided 
a statement of the case to the Veteran in September 2005, the 
supplemental statement of the case issued in November 2008 
after a September 2008 VA examination report that contained 
an opinion regarding his mental disorder diagnosis, PTSD, did 
not address his claim for service connection for a 
psychiatric disorder.  Therefore, the issue of entitlement to 
service connection for an acquired neuropsychiatric disorder, 
to include PTSD, must be remanded also for the issuance of a 
supplemental statement of the case (SSOC) (see 38 C.F.R. 
§ 19.31 (2008)).

Moreover, in the VA mental disorders examination report, the 
psychologist referred to VA treatment records from October to 
December 2007, including inpatient treatment at the St. 
Albans Domiciliary.   The Veteran has indicated that he has 
been treated at Northport VA treatment facilities with the 
last treatment in August 2008.  The claims file contains VA 
records from East Orange and Northport VA Medical Centers 
(VAMC) with the latest treatment record dated in June 2005 
from the Northport VAMC.  Therefore, any additional records 
from these facilities, including Northport VAMC records from 
June 2005 to the present, should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, in a VA treatment record dated in September 2004, 
the Veteran indicated that he was receiving disability 
benefits from the Social Security Administration (SSA).  A 
response from the SSA was received in March 2008, indicated 
that the Veteran's medical record could not be located.  
Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matters on 
appeal, and an additional attempt should be made to obtain 
the records and associate them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
meets the notice requirements pertaining 
to increased ratings outlined in Vazquez-
Flores v. Peake, 22 Vet App. 37 (2008).

2.  The AMC/RO should again attempt to 
obtain from the SSA the records pertinent 
to the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed psychiatric 
disability, and his service-connected low 
back, left hand carpal tunnel syndrome, and 
right eye chalazion disabilities.  Of 
particular interest are any private or VA 
treatment records from Northport VAMC 
treatment records from June 2005 to the 
present, and St. Albans Domiciliary 
treatment records from October 2007 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  The Veteran should be afforded a VA 
mental disorders examination performed by a 
psychiatrist or psychologist to determine 
the nature and etiology of his claimed 
acquired neuropsychiatric disability, to 
include PTSD.  The Disability Examination 
Worksheet for Mental Disorders, revised May 
1, 2007, is to be the guideline for the 
examination.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the examiner for a thorough 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the psychiatrist's or 
psychologist's report.

Following review of the claims folder and 
an examination of the Veteran, the examiner 
should specifically identify whether it is 
as least as likely as not (50 percent 
probability or greater) that the Veteran 
(1) developed an acquired neuropsychiatric 
disorder during active service or a 
psychosis that was manifest to a degree of 
10 percent or more within one year of his 
discharge from service; (2) has a current 
acquired neuropsychiatric disorder that was 
caused or aggravated by his service-
connected physical disabilities; and (3) 
has a current PTSD disability related to 
any verified in-service stressful event, to 
include military sexual trauma.  
Sustainable reasons and bases are to be 
included with each opinion, including an 
explanation and rationale for any 
alternative etiology of any current 
psychiatric disability.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  The RO should issue to 
the Veteran and his representative an SSOC 
addressing the claim regarding an acquired 
neuropsychiatric disorder, to include 
PTSD.  All applicable criteria should be 
addressed in the SSOC, to include 
38 C.F.R. § 3.105(a).  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




